Case 3:19-cr-00175-DPJ-FKB Document 1-1 Filed 08/20/1

@ DIETMET_DF MISSISSIPPI
FILED

AUG 20 2015

ARTHUR JOHNSTON
BY neers DEPUTY

      
 

CRIMINAL CASE COVER SHEET
U.S. District Court
PLACE OF OFFENSE:

  
    

 

RELATED CASE INFORMATION:

City: SUPERSEDING INDICTMENT Docxer# 2! f7er 175 DPT
SAME DEFENDANT NEW DEFENDANT
COUNTY: SCOTT MAGISTRATE JUDGE CASE NUMBER

 

R 20/ R 40 FROM DISTRICT OF

 

DEFENDANT INFORMATION:

 

JUVENILE: _ YES _X No
MATTER TO BE SEALED: YES xX NO
NAME/ALIAS: BALTAZAR GOMEZ-GOMEZ a/k/a Baltazar Gomez Gomez a/k/a Richard Longoria

U.S. ATTORNEY INFORMATION:

 

 

 

AUSA: CHRISTOPHER D. CARTER BAR# 104779
INTERPRETER: No X YES LISTLANGUAGE AND/OR DIALECT: GUATEMALAN SPANISH
LOCATION STATUS: ARREST DATE

 

ALREADY IN FEDERAL CUSTODY AS OF

 

ALREADY IN STATE CUSTODY ON PRETRIAL RELEASE

U.S.C. CITATIONS:

 

 

TOTAL # OF COUNTS: 2 PETTY MISDEMEANOR 2 FELONY
(CLERK'S OFFICE USE ONLY) INDEX KEY/CODE DESCRIPTION OF OFFENSE CHARGED Count(s)
Set 1 _18:1546.F 18 USC § 1546(a) Fraud _and Misuse of VISA/PERMITS |
Set 2 _42:408.F 42 USC §408(a)(7\(B) Misuse of Social Security Number 2

 

 

Date: (20° SIGNATURE OF ull, () Op. op Lor

Revised 2/26/2010
